 580DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalBrotherhood of ElectricalWorkers,AFL-CIO, Local Union 1504 (Western ElectricCompany, Inc.)andBettySummerlot.Case25-CB-1818June 14, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 29, 1974, Administrative Law JudgeJohn F. Corbley issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,I and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent,International Broth-erhood of ElectricalWorkers,AFL-CIO, LocalUnion 1504,Indianapolis,Indiana, its officers,agents, and representatives, shall take the action setforth in the said recommended Order.IThe Respondent has excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc, 91 NLRB 544, enfd 188 F 2d 362 (C.A 3) We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEJOHN F. CORBLEY, Administrative Law Judge: A hearingwas held in this case on February 19, 1974, at Indianapolis,Indiana, pursuant to a charge filed by Betty Summerlot, anindividual (sometimes referred to herein as Summerlot orthe Charging Party) on October 23, 1973, which charge wasUpon the unopposed motion of counsel for the General Counsel thetranscript of this proceeding is hereby corrected in certain particularsserved on International Brotherhood of Electrical Workers,AFL-CIO,LocalUnion 1504 (sometimes referred toherein as Respondent or the Union)by registered mail onor about the same day and pursuant to a complaint andnotice of hearing issued by the Regional Director forRegion 25 of the National Labor Relations Board onDecember 28, 1973,which was also duly served onRespondent.The complaint alleges that the Respondent,through its officers and agents,threatened to, and did,cause the Employer, Western Electric Company, Inc., torefuse the Charging Party's request for a transfer andthreatened to, and did,refuse to process the grievance oftheCharging Party regarding shift assignment,in eachinstance because the Charging Party was not a member ofRespondent.By those acts,the complaint further alleges,Respondent violated,variously, Section 8(b)(1)(A) and (2)of the Act.In its answer,which was also duly filed,Respondent denied the commission of any unfair laborpractices.For reasons which will appear hereinafter,I find andconclude that Respondent refused to represent the Charg-ing Party in her efforts to obtain ajob transfer because shewas not a member of the Respondent,and that Respon-dent thereby violated Section 8(b)(1)(A) of the Act. I willfurther find that Respondent did not violate Section 2(b)(2)of the Act,as alleged in the complaint.At the hearing,theGeneral Counsel and Respondentwere represented by counsel.All parties were given fullopportunity to examine and cross-examine witnesses, tointroduce evidence, and to file briefs.The General Counseland Respondent waived oral argument at the conclusion ofthe hearing.Briefs have been filed by the General Counseland Respondent and have been duly considered.Upon the entire records in the case,including the briefsand from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer, Western Electric Company, Inc., is andhas been, at all times herein, a corporation duly organizedunder, and existing by virtue of, the laws of the State ofIndiana.At all times material herein, the Employer has main-tained its principal office and place of business atIndianapolis, Indiana, sometimes referred to herein as theplant, and various other facilities throughout the UnitedStates, and is, and has been at all times material herein,engaged at said plant in the manufacture, sale, anddistribution of telephone equipment and related products.During the 12 months preceding the issuance of thecomplaint, a representative period, the Employer in thecourse and conduct of its business operations manufac-tured, sold, and distributed at said plant products valued inexcess of $50,000 which were shipped from said plantdirectly to States other than the State of Indiana.211NLRB No. 76 INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,LOCAL 1504During this same 12-month period the Employer, in thecourse and conduct of its business operations,purchased,transferred, and delivered to its said plant goods andmaterials valued in excess of $50,000 which were transport-ed to said plant directly from States other than the State ofIndiana.The complaint alleges,the parties stipulated,and I findthat the Employer is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II.RESPONDENT, THE LABORORGANIZATIONINVOLVED; ITS AGENTSThe complaint alleges,the parties stipulated,and I findthat the Respondent,International Brotherhoodof Electri-calWorkers,AFL-CIO, Local Union1504, is,and hasbeen at all times material herein,a labor organizationwithin the meaning of Section 2(5) of the Act.The complaint further alleges,the parties stipulated, andIfind that the following named persons occupied thepositions set opposite their respective names,and havebeen and are agents of the Respondent acting on its behalf,and are agents within the meaning of Section 2(13) of theAct:GraceTeague,executive board member,Dean Girt,executive board member,James M. Kent,president, andBetty L.Graves,executive board member.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Background and Sequence of EventsA collective-bargaining agreement exists, and has existedat all timesmaterial herein, between the Respondent andthe Employer, wherein the Employer recognizes Respon-dent,pursuant to a certification of the National LaborRelations Board, as the exclusive bargaining representativeof all hourly rated nonsupervisory production and mainte-nance employees of the plant. This. agreement permitsemployees to resign their union membership; hence unionmembership is not made a condition of employment.The Charging Party was employed in the foregoingproduction and maintenance unit at all times materialherein and has been employed by the Employer about 20years. The Charging Party was a member of the Respon-dent but resigned her membership about 1962. TheCharging Party was not a union member at any timematerial herein.This case deals with the Charging Party's efforts,beginning about May 1973, to obtain work less physicallystrenuous and on a different shift from that on which shewas employed in May 1973. Her employment at that timewas on the day shift (7 a.m. to 3:30 p.m.) in Department#441 where she had worked for about 9 years. TheCharging Party was suffering from back pain at that time2The findingas tothis date is based on the testimony of Teague whoseemed more positive of it than eitherChandley orSummerlot.The officialdate of the reassignment,September9, 1973,was agreed to betweenRespondent and the Employer,although it is not disputed that there was aquestion as to itsaccuracy.3At this timethe ChargingParty was admittedlylaboring under the falseimpressionthat, if she couldremain in#444 for 31 days, she could claimthat position as a permanent assignment.However, a section of the581and subsequent to the events in question-or following theThanksgiving Holiday in November1973-she has hadback surgery.She was recuperating from this operation atthe time of the hearing.In lateMay 1973,the ChargingParty,Summerlot, spoketo Frank Chandley,the department chief of departmentsnos. 441,444, and 1221.Summerlot requestedChandley tohave her reassigned from the day shift to the midnight shift(11p.m. to 7 a.m.) or to a different department. Sheexplained to him that her work at that time on conveyorswas, she thought,hurting her back and she felt that if shecould be assigned on a different shift in her department orto another department her chances of obtaining benchwork-which would be less trying on her back-would beenhanced.Also she said such a change would leave her freeto take back treatments during theday. ChandleyadvisedSummerlot that department #441 had no midnight shiftbut that department#444, also under his supervision, did.Chandley saidthat he would look around to see if therewas anything available to which Summerlot could betransferred.During the course of the summer of 1973 Summerlotreminded Chandleyof her request for reassignment on anumber of occasions and Chandley replied that he wasworking on it.Sometime in late August 1973, a need arose forimmediate augmentation of the work force in department# 444 and Chandleyasked Summerlot if the latter was stilldesirous of transferring. She said that she was and heinformed her that he would like her to work in department#444 for 6 to 8 weeks because the Employer was in needof parts from that department.Summerlot replied that shewould giveChandley ananswer the following day.The following day the Charging Party agreed to acceptthis reassignment to the midnight shift in department#444 and she began work there on orabout the LaborDay weekend(i.e., about September1, 1973).2 The basis ofher reassignment was temporary and was considered a"loan" under the collective-bargaining arrangements ineffect between Respondent and the Employer at that time.Under section 3 of the contract such loans are not toexceed 4 weeks.A week or two after the Charging Party went to work in#444, Martha Harmon,a union member,spoke to GraceTeague, a union executive board member,and informedTeague that the Charging Party had been telling otheremployees that when she, the ChargingParty, "got her timein," she was going to"bump" from the midnight shift tothe day shift in department#444.3 Since Harmon was thelowest seniority employee on the day shift in #444 she wasthe employee who would have been "bumped." 4Aboutthissame time SandraLoweBright, for whom theRespondent was seeking a shift change from the day shifttomidnight shift in department#444, called Teague'scollective-bargaining agreement between the Company and Respondentwhich had provided this right had been eliminated therefrom before theevents in question here.Further,the Charging Party admitted stating toCoordinator John Davis,at about this time that she wanted her "card"moved to#444 permanently since she had 30 days' service there.4By "bumping,"a longer service employee can displace one with lesserservice. 582DECISIONSOF NATIONALLABOR RELATIONS BOARDattentionto the fact that the Charging Party-who hadcome from department #444-was then working on thethird shift in department #444.Teague then spoke to Section Chief Karasinski about thematter.KarasinskireferredTeague to Chandley. Chandleytold Teague that the Charging Party was only on loan for30 days. Chandley further told Teague, however, that hewould like.to retaintheCharging Party in department#444. To this Teague objected pointing out that therewere employees with longer service than the ChargingParty who desired a shift change.5Teague subsequently spoke to Gramlin, Chandley'ssuperior,who advised Teague to let the matter go, for he,Gramlin,would not let the Charging Party "bump"anyone. The conversation between Teague and Gramlintook place a week or two after Teague's conversation withChandley because Teague was unable to reach Gramlinsooner.Teague also spoke to Kent, the Respondent's president,about thematter inearlyOctober 1973 but Kent toldTeague not to bother with it because, said Kent, since theCharging Party was only on loan in #444, she would beunable to"bump" anyone in #444. Kent said if theCharging Party desired to "bump" this would have to bedone by the Charging Party in the latter's own department(#441, from which Summerlot was on loan).In the meantime,by late September 1973, several otheremployeeswere assignedfrom department #441 to #444and this came to the Charging Party's attention.She thencalledChandley to inquire about her own situation.Chandley told her he was working ona permanenttransferfor her but that she would stay in #444 until he told her togo back.In early October 1973, shortly before October 7, 1973,Chandley was again approached by Grace Teague and alsoby Respondent's chief steward, J. C. Howard, whoinquired what Chandleywas goingto do in connectionwith the Charging Party's status indepartment #444.Chandley told these union officials that he proposed toreturn theCharging Party to #441 since her 30 day "loan"period, which began officially on September 9, 1973, wasdue to expire.He further told them, however, that after 1day in #441,he was going to reassignthe Charging Partyback to #444 for another 30 day "loan." Chandley alsoinformed theseRespondent officials that he would like totransferthe Charging Party to #444 permanently. Theyobjected to this procedure, however, stating that it was inviolation of the contract. Grace Teague also repeated thattherewere other people withlonger servicethan theCharging Party who desired a shift change.In this sameconversation the union officials also mentioned to Chand-ley that the Charging Party was not a union membersOn or about October 7, 1973, Chandley assigned theSTeague testified she objected because the contract permitted transfersof only 30 days duration(as I will findinfra,Iconclude that Teague wasspeaking of a separate conversation withChandley). Chandley,however,testified as I have found,supra.Icredit Chandley because his version ismore consistent with the course of actiontaken byTeague particularly afterspeaking to Lowe,who, ofcourse,alreadyworked in #444 and, as willappear,thus had a greater claim that the ChargingParty towork on thatdepartment's third shift.6The findings as to this conversation are based on the credible testimonyofChandleyin this regard and were not essentiallydisputed by theCharging Party back to #441 for 1 day, as he had told theUnion officials he would do. Then on the following day hereassignedher to #444 for another 30-day loan period.After the Charging Party returned to #444 the secondtime,Chandley spoke to Hooker, the Employer's sectionchief of laborrelations,and asked Hooker if an informalagreementcould be arranged whereby Summerlot could betransferred permanently to the third shift in #444. HookertoldChandley he would get back to Chandley on thematter.By this time the Charging Party had learned that theemployeeswho moved from #441 to #444 in lateSeptember 1973 had been transferred to #444 permanent-ly. It should be mentioned, at this juncture, however, thatthe instant transferswere of short-service employees whohad been declared "surplus" in #441. Under the collec-tive-bargainingagreementbetween Respondent and theEmployer "surplus" employees have first call on jobvacancies.? The Charging Party, with around 21 years'service,was of about middle seniority in #441 (which thenhad a complement of about 140 employees). With hermiddle seniority, the Charging Party had not been declared"surplus" in #441.8In any event, after learning that these employees hadobtained permanent transfers to #444, the Charging Partyabout mid-October 1973 called Chandley and complainedto him, telling the latter that she thought she should receivethe permanent transfer because she was already on the joband knew how to do the work. Chandley then told theCharging Party that the Respondent had made an"informal grievance" about Chandley's assignment of theCharging Party to #444. Chandley continued, however,that the Charging Party wouldremain in#444 on a loanbasis as long as she wasneeded and that he, Chandley,would continue to seek a permanent transfer for theCharging Party to #444.Upon hearing that the Respondent had become involvedin the transfermatter,theCharging Party put in atelephone call to Kent, the union president. She did notreach Kent on this occasion but left a message to returnher call.Kent then referred the call to Dean Girt, aRespondent executive board member and an admittedagent ofRespondent, who telephoned the Charging Party.Girt did not previously know the Charging Party.In this telephone conversation the Charging Party beganby telling Girt of her efforts to obtain a transfer. There is asharp conflict however in the testimony as to what was saidin the remainder of this conversation. Based on myresolution of credibility, I conclude that Girt told theCharging Party that there was no way she could be movedfrom one department to another. In response to the.Charging Party's repeatedassertionsthat if she were atestimony of Teague.While Teague testified that sheonly spoke toChandley onceabout the Summerlot matterI credit Chandley's recollectionover that of Teague.Teague's recollection thatshe told Chandley that apermanent transfer would violate the contract jibes withChandley'srecollection of what was said in this second conversationby the Unionofficials toChandley.Howard did nottestify.°See art. 28, Secs.2 and 3 ofthat agreement(G.C. Exh. 3).8Only about14 employees were transferred at this time to#444. Allwere surplus in #441or otherdepartmentsat the plant. INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,LOCAL 1504583unionmember,Respondent would help her,Girt toldSummerlotthat this had nothing to do with the matter .9''ife'Charging'PArty then' telephoned Chandley to advisehim what Respondent had told her. In this conversationChandley told the Charging Party that Grace Teague wasone of the union officials who had spoken to him about theCharging Party's presence in department #444.10 Teagueand the Charging Party already knew each other.The Charging Party then telephoned Teague that sameday but was unable to reach Teague. The Charging Partydid,however, reach Teague the following day. TheCharging Party's husband,Don Summerlot,listened in onthe conversation.The Charging Party informed Teague that she had heardTeague was the union official opposing the ChargingParty's transfer, which Teague admitted. Teague also toldthe Charging Party that Respondent would not representher or get her the transfer because the Charging Party wasnot a union member and did not pay union dues. TheCharging Party then threatened to take the matter to theLabor Board. To this Teague responded that maybe theBoard would make Respondent representher but anygrievance the Charging Party would file would go to "thebottom of the stack" where it would stay becauseRespondentwould process the grievances of unionmembers first and never get to the Charging Party's. Theconversation then degenerated into an argumentover theCharging Party's failure to join the Union and pay dues,Teague stating at one point that if no one paid dues therewouldn't be a union. After the Charging Party startedusing "unpleasantwords," her husband called a halt to theconversation and directed her to hang up, which she did.11About thesame time as this last conversationtook place(about mid-October 1973) the Charging Party asked herhusband to place a call for her to Jim Kent, the unionpresident, at theunionhall.Mr.Summerlotdid so, butbeing unable to reach Kent he left word for Kent to canback.12Also at aboutthis same timebut before he returned theCharging Party's call, as will appear, Union President Kentalso received telephonecalls from SandraLowe Bright andMartha Harmon. When Kent returned Bright's call, Brightcomplained to Kent that she, Bright, could not understandwhy her, Bright's,change froman earlier shift to themidnightshift in#444 could not be effected when theCharging Party (who hadcome froma different depart-ment) was already working on the instant shift in #444.13Kent also returned Harmon's call and Harmon made thesame complaintto Kent that Harmon had previously madeto Teagueabout Summerlot.Kent then called Hooker, the Employer's section chief oflabor relations, and told Hooker that the Charging Partywould have to be sent back to #441 because her continuedpresencein#444 was in violation of the contract. Hookeragreed.t4Hooker then called Chandley back and told Chandleythat the Charging Party couldnot remainm #444 withoutviolating the contract.Kent returned the Charging Party's call in the early partof the week of October 21, 1973, and spoke to her at thattime.159The Charging Party asserted that Girt at firsttold her that the Unionwas wrong in blocking her transfer but, when Summerlotsaid she was not aunion member,Girt stated that this put a differentlight on the matter. Hethen said,according to the ChargingParty, that he would put the transferthrough"if she would promise to sign a union card."Girt denied that hemade this offer and also denied that he hadthe authority to make it.IcreditGirtwho appeared to me to testify in a sincere andstraightforward manner.Moreover,it seems to me unlikelythat Girt wouldmake such a statement over the telephone to a personhe did not know.Further,I find no basis in this record to support the conclusionthat Girt, asa union representative,could"put a transfer through." Finally,I note thatthe ChargingParty,in her ensuing conversationwith Chandley, did notmention any such offerby Girt.I found the ChargingParty to bea somewhat emotionaland contentiouswitness,who testified with tsars glistening in her eyes.Hence,in the main, Ihave only credited her on conflicting matters where her testimony has beencorroborated by other witnesses.10Chandley did not recall giving the ChargingPartyTeague's name.However,since Teague, in fact,had spokentoChandleyand since theChargingParty promptlycalled Teagueto pursuethe matter,as will appear,Iconclude thatChandleywasthe sourceof the Charging Party'sinformation regarding Teague's involvement.11These findings are based on the credible testimonyof the ChargingParty as essentially corroboratedby her husband and in part admitted byTeague.Specifically,Teague admitted asking theCharging Party in thisconversationwhy thelatter did not join theUnion-a questionTeague saidshe had raised with the Charging Party many times.And Teague admittedtelling the Charging Party that if no one paid dues therewould be no union.Teague also admitted that-in answerto the Charging Party's query, "Forme not to be a union member,would that make any difference?"-she,Teague,responded"Well, it wouldhelp." Consequently I do not creditTeague's inconsistent and gratuitous-testimony that she never refused torepresent anyone nor her somewhatcontrary version of the conversation.Her further denial that she told the ChargingPartythat she would get thelatter's transfer through if she would sign a unioncard does not preciselycontradict the testimony of the ChargingParty which I have credited.12Mr.Summerlotcredibly sotestified. There is a conflict whether themessage was for Kent to call Mr.orMrs. Summerlot but sinceKent didreturn the call and spoke to the ChargingPartyIfind it unnecessary toresolve this conflict.13Bright denied that she called Kent about this matter I do not creditthis denial.Bright had already brought the matter to the attention of Teagueand from Bright's other testimony it is clear that Bright wantedthe Union totake action to have her shift assignment changed. Further I found Bright tobe verydefensive-and consequently other than straightforward-in hertestimony when she was asked if she had made any complaintsabout theChargingParty,who had been helpful to Bright in the pastHarmon did not testify.14Kent at first thought that he so informedChandley rather thanHooker but upon being refreshed with his affidavit,Kent recalled that itwas Hooker.Chandleydid not recall any conversationswithunion officialsat this point in the events in question.15The precise date of this telephone call is not certainThereis also aconflict whether it occurred before or after Kent asked the Employer toreturn the ChargingPartyto#441.Kent testifiedthat the Charging Partycalled to complain about the prior decision to move her back to#441. TheChargingPartyand her husband (who listened in on the conversation) saidthat Kent stated in Kent's conversation with the ChargingPartyduring thiscall that he would immediatelyseek to havethe Company put her back indepartment #441 on the day shift. But the versions of the Summerlots arenot corroborative.Thus,the Charging Party said that Kent so stated at thebeginning of the conversation after which Kent changed his approach andsought to have her agree to sign a union card if hewouldask to have hertransferred.Mr. Summerlot said that the conversation closed with such astatementby Kentafter the ChargingPartyhad refused to sign a card. Iconclude that the call took place after Kent had spoken to Hooker butbefore the Charging Party was informed she was being returned to #441, aswill appear.I reach this conclusion not only because the Summerlots failedto corroborate each other on this point but also because it would explainKent's belief that the ChargingPartywas calling to complain about goingback to #441. I furthernote that according to Mr.Summerlot there was alapse of about a week before Kent returned the call after it had originally(Continued) 584DECISIONSOF NATIONAL LABOR RELATIONS BOARDThere is a sharp conflict in the testimony of the ChargingParty and her husband (who listened in), on the one hand,and Kent, on the other, as to what was said in thisconversation.For reasons set forth below I essentiallycredit the Charging Party and her husband over that ofKent.The Charging Party began the conversation by startingto explain the situation in respect to her efforts to obtain apermanent transfer. Kent cut her off telling her he hadalready spoken to Teague and knew about it. Kent theninquired whether the Charging Party would sign a unioncard if he, Kent, would work on her transfer. The ChargingParty refused,assertingthat this was "blackmail." TheCharging Party then inquired whether or not there was arequirement in the contract or in the law to the effect thatthe Union had to represent union members and nonmem-bers on an equal basis. Kent replied that if there were sucha requirement he would resign his post. Kent also,admittedly, berated the Charging Party about her nonunionstatusatsome length during this conversation. TheCharging Party, being disgruntled by what Kent wassaying to her, told Kent that her husband was listening inon the conversation. With this Kent hung up.16About October 22 or 23, 1973, the Charging Party wasinformed by her supervisor, "Scottie," that she would bereturned to #441 the following Monday (October 29,1973).The next day after Summerlot received this informationfrom Scottie, she called Chandley. Chandley confirmedthat the Charging Party was being sent back to #441 andalso stated that he had incorrectly told her previously thatthe Union was trying to stop her transfer. He averred thathe should have said it was "the company, the contract, wasstopping" her.He further told her she could remainanother week in # 444 if she so desired.17The Charging Party returned to #441 on October 29,1973. She worked in that department for about 3 or 4weeks until Thanksgiving 1973 when she took leave to haveher back operation. She was still on leave convalescingfrom this operation at the time of the hearing.B.Concluding FindingsNotwithstanding Respondent's inimical attitude towardsthe nonunion status of the Charging Party, there is noprobative evidence here that the Respondent caused orbeen placedto Kent byMr. Summerlot.Ifound Mr.Summerlot to be a calm witness whose testimony wasgenerally reliable unless otherwise noted.16These findings are based essentially on the mutuallycorroborativeversions of Summerlot and her husband. I do not credit Kent'scontraryversion of the foregoing significant aspects of the conversation. Kent'smanner on the stand was argumentative,hence I do not conclude that hetestified in a forthright fashion where his testimony conflictswith thecorroborated version of Mr.&Mrs. Summerlot.Moreover,Kent admittedthat his conversation with the ChargingPartydealt at least in part with hernonunion statuswhich hesaid had been cause for complaint to him fromher fellow employees in #441.Also he admitted telling her in thisconversation that it was a pity she didn'tbelong to the Unionbecause shecaused"a damn lot of trouble."Finally,he did notdenymaking thestatement he would resign his post if requiredto representnonmembers on abasis equal to union members.17The findings as to this conversation are based on the essentiallycorroborative versions of Summerlotand Chandley.Ido not creditSummerlot's further statementthat Chandleysaid"his orders"came fromattempted to cause the Company to discriminate againstthe Charging Party for this reason. The only bases uponwhich Respondent told the Employer Respondent wastaking action to block a permanent transfer of theCharging Party to #444 proceeded from complaints ofother employees (who, I find, were Harmon and Bright)that such a transfer would have violated their rightsestablished by company policy and the collective-bargain-ing agreement, and also proceeded from Respondent's ownview that the contract would have been thereby violated.The undisputed testimony of Teague and Kent for theRespondent and Hooker and Chandley establishes that theEmployer refused to make the transfer permanent becauseitshared Respondent's view that the contract did notpermit it.Moreover, the Charging Party admitted thatChandley told her that the contract was the cause of herfailure to obtain a permanent transfer to #444. And shealso admitted that John Davis, an employer coordinator orsupervisor in department #444, had likewise advised herthat the contract would not permit her to stay in #444.18The record also indicates that the complaints of Harmonand Bright were well founded. Thus, Chandley and Hookerfor the Employer and Kent for Respondent confirmed thatthere is, and has been, a company policy whereby shiftchanges are allowed within a department or within a"universe" (distinct activity within a department). Underthis policy, as the witnesses explained, an employee whohas senioritymay "bump" (move) from one shift toanother in his own department or universe therebydisplacing an employee with lower seniority.This could have been Harmon's fate if Summerlot hadbecome permanent in #444 and had chosen to bump totheday shift there. For Harmon was the least senioremployee in #444.Bright's complaint was that she sought to change fromthe day shift to the midnight shift in #444 but wasunsuccessful at a time when an employee from a totallydifferentdepartment (Summerlot from #441) had ob-tained an assignment on the midnight shift in #444. Nowitness recalled that any individual has ever beenpermitted to transfer voluntarily from one department toanother. The only such transfers resulted from situationscovered by the contract whereby employees, declared"surplus" in their own department, were moved to anotherKent(along with Hooker)because,.as I have found,Kent did notspeak toChandley about thismatter,onlyHooker, and Chandley did notcorroborate this aspect of his conversation with Summerlot.Nor doI credither statementthat she told Chandleyat this time thatthe Union had toldher definitely that she was going back.I rather creditChandley's testimonythat she merely said she had spoken to an individual from the union hall,and had requested that individual to let her transfer departments but theindividual refused.Chandleyalso testified that Summerlot told himsomeone had told her she had to go back.I conclude that the"someone"was "Scottie."18While Teague and Union Steward Howardtold Chandleyin Teague'ssecond conversationwith Chandleythat the ChargingPartywas not a unionmember this fact developed only incidentally in the conversation and wasnot shown to have motivatedChandley'sdecision to return Summerlot to#441. Chandley,who impressed me as a sincere witness and who wasseeking to help the ChargingPartyto obtain her transferthroughout allphases of the events in question here,conceded at the hearing thatcompanypolicyand the collective-bargaining agreementwould nothaveallowed himto transferthe Charging Party permanently to #444. INTERNATIONAL BROTHERHOODOF ELECTRICALWORKERS,LOCAL1504585department or returned to their former department within2 years afterleaving it,19 aswill be discussed.Nor does the contract 'itselfcontain any provisionauthorizingorpermitting such transfers.20 It rathercontainsa provision-article 28, entitled "Movement ofPersonnel"-whichstates(in sec.1.1) that: "All adjust-ments to thework force through upgrading, downgradingorlateral transfer,or increasesor decreases in the workingforce inaccordance with the provisions of this articleshall bemadeof the Company." (Emphasis supplied.)Section 2 of this articlegoes on toestablish a procedurefor filling any vacancy which might occasion movement ofpersonnel.Under said section 2, first consideration must begiven to "surplus" employees (who if not placed must belaid off under section 3.2) and second consideration mustbe given to certain employees seeking to return to jobsperformed satisfactorily within the previous 2 years. Otherpriorities follow in descending order but the first two aresufficientfor our purposes here.In thepresent caseall those who obtained permanenttransfersto#444 had been declared "surplus" in #441and elsewhere in the plant. There is no showing that theCharging Party was declared surplus-indeed it was shownto the contrary. Even had it been shown that there wereinsufficientsurplus employees to fill all vacancies in #444,Summerlotwould not qualify under the second priority,becauseshe had not worked in #444 during the preceding2 years-she had rather been employed since about 1964 in#441 according to her own admission.Inasmuch as the General Counsel has not establishedthat the Employer's refusalto grant Summerlot a perma-nent transferwas based on Summerlot's nonunion statusand because it rather appears that the collective-bargainingagreementwould not have permitted her transfer-at leastnot without previous exhaustion of certain priority group-ingsof employees in which she did not qualify forinclusion-and, finally,sinceher transfer would haveinterferedwith theshift assignmentrights of employeesalready working in department #444, 1 am satisfied thatRespondent's request that the Employer return her to#441 for these reasons did not violate Section 8(b)(2) ofthe Act.21 I shall, accordingly, recommend dismissal of thisallegationof the complaint.There is, however, no justification for the statements byTeague to the Charging Party that Respondent would notrepresent Summerlot, seek her transfer, or process hergrievancesbecause Summerlotwas not a union member.Nor is there any license for Kent's statement to theCharging Party that any effort by Respondent to seek hertransfer was conditioned upon her signing a union card.19There was an indication that the Respondent had obtained anagreement from the Employer to enable such a transfer for Bright, a unionmember,for medical reasons but Bright admitted that she rather sought andobtained retention in #444 to which she had already been surplused.20 The General Counsel sought to show that Kent had made a priorinconsistent statement in this regard in a letter Kent sent to the RegionalOffice in connection with the investigation of this case.In the letter Kentstated"There are no provisions in the UnionContractfor permanenttransfers."On the other hand,he testified at the hearing that there is aprovision"covering"permanent transfers. I perceive no fatal inconsistencyhere.Kent's position,with which I agree,is that the contract does notprovide"for" (i.e.permit)permanent transfers as an employee right. But itdoes "cover"such transfers in a manner which limits them to "surplus" orThese statements constituted a threat to the ChargingParty that, if she did not join the Union, it would notrepresent her in her dealings with the Employer.But the Charging Party has the right under Section 7 ofthe Act not to engage in union activities and the collective-bargaining agreement between Respondent and the Em-ployerdoes not affect that right. It rather permitsemployees to resign from the Union, as Summerlot didmany years ago.Moreover, it is well established that Respondent isobliged, based on itsstatus asthe exclusive bargainingrepresentativeof all the employees in the collective-bargaining unit, to represent all employees in that unitequally, regardless whether they be members of the Unionor not 22In these circumstances I conclude that the statements ofUnion Agents Kent and Teague restrained the ChargingParty in the exercise of her rights guaranteed by Section 7of the Act in violation of Section 8(b)(1)(A) of the Act 23IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of Respondent set forth insection III, above, occurring in connection with theoperations of the Employer described in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, it will be recommended thatRespondent be ordered to cease and desist therefrom andtake certain affirmative action deemed necessary toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Employer is an employer engaged in commerceor in an industry affecting commerce within the meaningof the Act.2.Respondent is a labor organization within themeaning of the Act.3.Kent, Teague, and Girt are agents of Respondentwithin the meaning of Section 2(13) of the Act.4.By Kent's and Teague's above-found statements to"return to former job within 2 years" situations, and other conditions as willappear.21 In reaching this conclusion I also rely upon my findings,supra,thatthe efforts by Teague first,and Kent later,in approaching the Employerabout the Charging Party's status in #444 preceded,in each instance, theCharging Party's telephone conversations with them, heretofore recounted,and such efforts by the union agents rather proceeded directly fromcomplaints by other employees. In so concluding I also note that theCharging Party's loan period had already exceeded the 28 days permitted bysec. 3 of the collective-bargaining agreement.22Magma Copper Company,200 NLRB No. 8, and cases cited therein.23Dow Chemical Company,187 NLRB 968. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Charging Party, Respondent has coerced or restrainedthe Charging Party in the exercise of her rights guaranteedpractices not found herein.by Section 7 of the Act and Respondent has therebyviolated,and is violating,Section 8(b)(1)(A) of the Act.5.Respondent has not caused or attempted to causethe Employer to discriminate against the Charging Party inviolation of. Section 8(a)(3) of the Act, hence the Respon-dent has not violated Section 8(b)(2) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this proceeding,and pursuant to Section 10(c) of the National LaborRelationsAct, as amended, I hereby issue the followingrecommended:and it herebyis,dismissed insofar as it alleges unfair labor24 In the event no exceptions are filed asprovided by Section 102.46 oftheRules and Regulations of the NationalLabor RelationsBoard, thefindings,conclusions and recommended Order herein shall, asprovided inSection 102.48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions,and Order and allobjectionsthereto shallbe deemed waived for all purposes.25 In the event that this Order is enforcedby a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall be changedto read "PostedPursuant to a Judgment of the United StatesCourt of AppealsEnforcing anOrderof the NationalLaborRelations Board."APPENDIXORDER24Respondent International Brotherhood of ElectricalWorkers, AFL-CIO, Local Union 1504, its officers,agents,and representatives,shall:1.Cease and desist from:(a)Restraining employees in the exercise of their rightsguaranteed in Section7 of the Act by threateningemployees that it will not represent them if they do not joinInternational Brotherhood of ElectricalWorkers,AFL-CIO, Local Union 1504.(b) In any like or related manner restraining employeesofWestern Electric Company, Inc., in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its business office and meeting halls copies ofthe attached notice marked "Appendix." 25 Copies of saidnotice,on formsprovided by the Regional Director forRegion 25, after being duly signed by the authorizedrepresentative ofRespondent,shallbe posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain employees in the exercise oftheir rights guaranteed in Section 7 of the Act bythreatening employees that we will not represent themifthey do not join International Brotherhood ofElectricalWorkers, AFL-CIO, Local Union 1504.WE WILL NOT in any like or related manner restrainor coerce employees of Western Electric Company,Inc., in the exercise of the rights guaranteed them bySection 7 of the Act.INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS,AFL-CIO LOCAL UNION1504(Labor Organization)conspicuous places,including all places where notices toDatedBymembers are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced,or covered by any other material.(b)Furnish to the Regional Director for Region 25signedcopies of said notice for posting by Western ElectricCompany,Inc., ifwilling,inplaces where notices toemployees are customarily posted.(c)Notify theRegionalDirector for Region 25, inwriting,within 20 days of this Order what steps Respon-dent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint be,(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office,150 W. Market Street, ISTACenter, 6th Floor,Indianapolis,Indiana 46204, Telephone317-633-7360.